

115 HR 1041 IH: Stop Handouts to Unauthorized Taxpayers Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1041IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Bilirakis (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny the refundable portion of the child tax credit
			 to individuals who are not authorized to be employed in the United States
			 and to terminate the use of certifying acceptance agents to facilitate the
			 application process for ITINs.
	
 1.Short titleThis Act may be cited as the Stop Handouts to Unauthorized Taxpayers Act of 2017 or the SHUT Act of 2017. 2.Denial of refundable portion of child tax credit to individuals not authorized to be employed in the united states (a)In generalSubsection (d) of section 24 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (2) the following new paragraph:
				
					(3)Identification requirement with respect to taxpayer
 (A)In generalParagraph (1) shall not apply to any taxpayer for any taxable year unless the taxpayer includes the taxpayer’s social security number on the return of tax for such taxable year or otherwise demonstrates on the return that the taxpayer is authorized to be employed in the United States.
 (B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if either spouse meets such requirement.
 (C)Omission treated as mathematical or clerical errorAny failure to meet the requirement of subparagraph (A) shall be treated as a mathematical or clerical error and assessed according to section 6213(b)(1)..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 3.Termination of certifying agent programEffective on the date of the enactment of this Act, no Individual Taxpayer Identification Number may be issued by the Secretary of the Treasury (or any delegate of such Secretary) unless the supporting documentary evidence is submitted to such Secretary or any delegate of such Secretary who is an employee within the Department of the Treasury.
		